4 F.3d 985
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.E. L. MASON, Plaintiff-Appellant,v.Francis E. DIAL;  John H. Connell, Defendants-Appellees.
No. 93-1481.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 20, 1993.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (MISC-93-134-3-P)
E. L. Mason, Appellant Pro Se.
W.D.N.C.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
E. L. Mason appeals from the district court's order dismissing this action pursuant to 28 U.S.C. Sec. 1915(d) (1988), and imposing a prefiling injunction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mason v. Dial, No. MISC-93-134-3-P (W.D.N.C. Feb. 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motions for hearing in banc, for leave to proceed in forma pauperis, and for counsel are denied.

AFFIRMED